Title: From George Washington to William Livingston, 14 February 1777
From: Washington, George
To: Livingston, William



Sir,
Head quarters—Morris Town. 14th Feby 1777.

Your two favours of the 6th and 10th Inst. I had the honour to receive this Evening—Nothing would give me greater pleasure than to have it in my Power fully to comply with the request contained in the former. The first question proposed is easily solved by a sight of the emaciated bodies of all our Prisoners when they have returned—The second admits of equal Proof, as well in the fate of Lieutt Yates of the 1st Virginia Batn who was butchered by a British soldier at Princeton on the 3d Ulto; the Truth of which is too well evidenced by his deposition, a Copy of which I take the liberty of inclosing You, as in that of Capt. Neill, which Colo. Flowers, now at Philadelphia, can inform you of; and also of Adjutant Kelly of the 5th Virginia Batn who experienced the same degree of Brutality in the Action of the 27th Ulto. This last became the subject of a Letter from Genl Stephen to Sr Wm Erskine (who it is said commanded the party) a Copy of which with the Answer, and necessary Affidavits I will transmit to you, so soon as Genl Stephen, to whom I have wrote on the subject, furnishes me with them—The third question, as I have never had Occasion to make Inquiry into particulars, can be best answered by the Inhabitants on

the Roads the Enemy marched along; they only can describe the Treatment observed towards them—The last I have no other Knowledge of than by Information—If my Memory fails me not, an Application to one Marshow near Stack’s ferry, and to a Tavern keeper in Pennytown (whose name I can’t recollect) will afford ample Testimony—The Gentlemen about me know as little of these things as I do.
I lament the misbehaviour of Colo. Buckner. His punishment, (tho’ it breathed Mildness) I hope, sincerely hope, will deter others from committing the same Crime, under the Expectation of escaping as well—I am determined that every Officer shall be answerable for his Conduct at all hazards; and that no pains shall be spared to deprive our Enemies of eve[n] the smallest Ground of Triumph over our Want of Discipline.
I concur with you in the belief that the Backwardness observed by the Militia in turning out may be fairly charged to their Officers. An Observation that should have its due Weight with the Power that appoints them—Very many of our Misfortunes originate in the Want of proper Attention to the Choice of Officers.
In answer to the Representation of the Joint Meeting of the Council & Assembly of this State respecting the rank of the Officers of their Batns I take the liberty to observe That I know of no Method freer from the Charge of Injustice and Partiality than to refer the decision to a Board of Officers so soon as the Batns are raised—Before them every Officer will have an Opportunity of advancing all his Reasons for Precedence—The disputes that prevailed on a like Occasion at Cambridge were settled in this way, to the satisfaction of them all—I therefore beg leave to recommend to the General Assembly the fixing the dates of all their Officers on the first day of Jany but Let them not be alarmed at this, as I mean to have all the Commissions dated on that day, and numbered agreeable to the decision of this Board. Foraging brings our parties together every day; they part with inconsiderable Loss on either side: I believe about 1500 of their Troops have arrived from Rhode Island. I am, Sir, with great Regard, Yr most Obdt Servant

Go: Washington

